Order entered August 27, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00909-CR
                                       No. 05-13-00910-CR
                                       No. 05-13-00919-CR

                         WILLIAM NELLIUS HUBBARD, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
              Trial Court Cause Nos. F05-26988-Y, F05-26990-Y, F11-54986-Y

                                             ORDER
       The Court GRANTS court reporter Sharon Hazlewood’s August 21, 2013 motion for

extension of time to file the reporter’s record.

       We ORDER Ms. Hazlewood to file the reporter’s record within THIRTY (30) DAYS

from the date of this order.


                                                        /s/   LANA MYERS
                                                              JUSTICE